Case: 1:20-cv-00247 Document #: 4-7 Filed: 01/14/20 Page 1 of 16 PageID #:131




                          EXHIBIT               V
2019/12/5         Case: 1:20-cv-00247
                    Amazon.com:            Document
                                FLYING-ANT Hoverboard      #: 4-7
                                                      Off Road      Filed:
                                                               All Terrain Self01/14/20     Page6.5"
                                                                                Balancing Scooters 2 of 16Two-Wheel
                                                                                                     Flash PageIDSelf#:132
                                                                                                                      Balancing Hoverbo…

  Skip to main content                 Sports & Outdoors
                                                                                                                      EN        Hello, Sign in                                       0
                   Try Prime                                                                                                    Account & Lists    Orders     Try Prime                  Cart

     Deliver to
     Houston 77042                    12 Days of Deals     Best Sellers     Find a Gift   Customer Service

   Sports & Outdoors      Sports & Fitness    Outdoor Recreation       Sports Fan Shop    Sports Deals      Outdoor Deals




  Sports & Outdoors › Outdoor Recreation › Skates, Skateboards & Scooters › Scooters & Equipment › Scooters › Self Balancing Scooters


                                                                       FLYING-ANT Hoverboard Self Balancing
  提交                                                                                                                                                $159.99
                                                                       Scooters 6.5" Flash Two-Wheel Self                                           & FREE Shipping

  提交
                                                                       Balancing Hoverboard with Bluetooth                                          Get it as soon as Dec. 11 - 16
                                                                       Speaker and LED Lights for Kids and                                          when you choose Standard

  提交                                                                   Adults Gift                                                                  Shipping at checkout.

                                                                       by FLYING-ANT
                                                                                                                                                    In Stock.
                                                                                          1 rating
  提交                                                                                                                                                Qty:
                                                                                                                                                     Qty:
                                                                                                                                                     1    1
                                                                            Was: $169.99
                                                                           Price: $159.99 & FREE Shipping
  提交                                                                   You Save: $10.00 (6%)                                                               $159.99 + Free Shipping

                                                                       Get $60 oﬀ instantly: Pay $159.99 $99.99 upon approval for the
                                                                                                                                                                   Add toto
                                                                                                                                                                     Add  Cart
                                                                                                                                                                            Cart
  提交                                                                   Amazon Rewards Visa Card. No annual fee.

                                                                       Color: A06-White                                                                               提交Now
                                                                                                                                                                      Buy
  提交
                                                                                                                                                    Ships from and sold by Feishazo.


                                                                                                                                                    Add a Protection Plan:
                                                                                                                                                        3-Year Protection for $21.99
                                                                          Excellent ﬂashing wheel design. This new hoverboard model of                  2-Year Protection for $15.99
                                                                          FLYING-ANT will bring you a fantastic experience.
                                                                          Powerful Engine & oﬀ road hoverboard is powered by two
                                                                          powerful engines that gives you great power.                                  Deliver to Houston 77042
                       Roll over image to zoom in
                                                                          Built-in wireless speaker can be easily connected to portable
                                                                          devices , enjoy your favorite musics without wearing                        Add to List
                                                                          headphones.
                                                                          The self-balancing design allows you to easily control by going
                                                                          all terrain
                                                                          UL Certiﬁed & Best Customer Service All FLYING-ANT
                                                                                                                                                    New (1) from
                                                                          hoverboards have passed the strict tests.
                                                                                                                                                    $159.99 + FREE Shipping

                                                                       New (1) from $159.99 + FREE Shipping
                                                                                                                                                           Share


                                                                                                         NHT 6.5" Matte Electric Hoverboard SelfHave
                                                                                                                                                 Balancing  Scooter with
                                                                                                                                                     one to sell?         Built-
                                                                                                                                                                    Sell on Amazon
                                                                                                         in Bluetooth Speaker LED Lights - UL2272 Certiﬁed

                                                                                                                      2     |     $99.00

                                                                                                         Shop now ›


                                                                       Ad feedback
                                                                                                                                                                             Kick
                                                                                                                                                                           Scooter
  Frequently bought together                                                                                                                                               for Kids
                                                                                                                                                  2-in-1 Scooter for Kids with Folding
                                                                                                                                                  Removable Seat Zero Assembly –
                                                                                                                                                  Adju...
                                                         Total price: $218.99
                                                                                                                                                                   844
                                                                提交to Cart
                                                           Add both
                                                                                                                                                  $79.95
                           +                                    提交to List
                                                           Add both
                                                                                                                                                                              Ad feedback



        One of these items ships sooner than the other. Show details

         This item: FLYING-ANT Hoverboard Self Balancing Scooters 6.5" Flash Two-Wheel Self Balancing Hoverboard with… $159.99
         HOVER-1 Buggy Attachment for Transforming Hoverboard Scooter into Go-Kart $59.00



  Sponsored products related to this item




https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                                                  1/5
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:            Document
                               FLYING-ANT Hoverboard      #: 4-7
                                                     Off Road      Filed:
                                                              All Terrain Self01/14/20     Page6.5"
                                                                               Balancing Scooters 3 of 16Two-Wheel
                                                                                                    Flash PageIDSelf#:133
                                                                                                                     Balancing Hoverbo…




            NHT 6.5" Matte Electric        Magic hover 6.5" inch     jolege Hoverboard 6.5"       CHO POWER SPORTS             Beston Sports Newest          DOC Electr
            Hoverboard Self Balancing      T581Hoverboard, All       Self Balancing               2019 Electric Hoverboard     Generation Electric           Self-Balanc
            Scooter with Built-in          Terrain Oﬀ Road           Hoverboards for Kids with    UL Certiﬁed Hover Board      Hoverboard Dual Motors        Board with
            Bluetooth S...                 Hoverboard,with…          LED Light - Ul2272 ...       Electric Scooter...          Two Wheels Hoover B...        LED Light..
                           2                            37                         11                            13                         55
            $99.00                         $229.00                   $99.99                       $99.00                       $99.00                        $105.00
                                                                                                                                                                Ad feedback


  What other items do customers buy after viewing this item?

                SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                $109.99 - $120.99




                FLYING-ANT Hoverboard 6.5” Two-Wheel Self Balancing Hoverboard with LED Light Flash Lights
                $95.99 - $152.99




                SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                               45
                $105.99 - $146.99


                CBD Chrome Hoverboard for Kids, 6.5" Bluetooth Self Balancing Hoverboard, Hoverboard with
                $95.99 - $163.99




  Special offers and product promotions
  Color: A06-White
         6 Month Financing: For a limited time, purchase $150 or more using the Amazon.com Store Card and pay no interest if paid in full within 6 months.
         Interest will be charged to your account from the purchase date if the promotional balance is not paid in full within 6 months. Minimum monthly
         payments required. Subject to credit approval. Apply now.



  Have a question?
  Find answers in product info, Q&As, reviews

       Type your question or keyword




  Product description
        Why Should I Buy From FLYING-ANT
        One of FLYING-ANT’s competitive advantages is its vertically integrated business model, covering the entire value chain: design, product development,
        manufacturing, logistics, sales, marketing and distribution.
        We’re committed to making every experience with our products fun and accessible for all.
        Speciﬁcs:
        Wheels Size: 6.5inch
        Lithium Battery: 36V/2.0Ah
        Charging Time: 3-5hours
        Motor: 300W*2
        Riding Range:6-9 Miles
        Maximum Speed:7.5MPH
        Weight-bearing: 45-260lbs
        Net Weight: 9Kg

        FLYING-ANT Hoverboard has a professional technical research and development ,production process .the model has a minimum weight requirement of 45lbs, The
        anti-slip rubber pads will ensure a safe and adequate grip. Unique lights like black holes in space, like bright kaleidoscope, it is fascinating. After sundown, the
        headlight and Led motor light will light up your road. Two indicator lights help you keep track of hoverboard battery life and errors so that you’re never left
        wondering when it’s time to sit back and recharge.




  Product details
  Color: A06-White
     Shipping Weight: 17 pounds (View shipping rates and policies)
     ASIN: B07YS5VP8G
     Batteries 1 AAA batteries required. (included)
     Average Customer Review:                              1 customer review


https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                                 2/5
2019/12/5       Case: 1:20-cv-00247
                  Amazon.com:            Document
                              FLYING-ANT Hoverboard      #: 4-7
                                                    Off Road      Filed:
                                                             All Terrain Self01/14/20     Page6.5"
                                                                              Balancing Scooters 4 of 16Two-Wheel
                                                                                                   Flash PageIDSelf#:134
                                                                                                                    Balancing Hoverbo…
     Amazon Best Sellers Rank: #2,028 in Sports & Outdoors (See Top 100 in Sports & Outdoors)
           #27 in Self Balancing Scooters
     Product Warranty: For warranty information about this product, please click here

     Would you like to tell us about a lower price?


  Videos
            Videos for this product




                                             0:38
              Customer Review: The tunnel LED
              light is so cool!
              Tony



    Upload your video




  Sponsored products related to this item




            SISIGAD Oﬀ Road Hover       8.5 inch Warrior G2      Beston Sports Newest     CHO POWER SPORTS           NHT Newest Edition           TOMOLOO
            Board, Bluetooth            Hoverboard Smart Self    Generation Electric      2019 Electric Hoverboard   Electric Hoverboard Self     with LED L
            Hoverboard, 8.5 Inch        Balancing Scooter with   Hoverboard Dual Motors   UL Certiﬁed Hover Board    Balancing Scooter with       Wheel Self
            Two-Wheel Self Balanci...   Music Speaker and ...    Two Wheels Hoover B...   Electric Scooter...        Built-in Bluetoo...          Scooter wi
                         29                           42                      55                        13                         136
            $209.99                     $299.00                  $99.00                   $99.00                     $105.00                      $199.99
                                                                                                                                                    Ad feedback




                                                                                                                                                Ad feedback

  Customer Questions & Answers
     See questions and answers




https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                    3/5
2019/12/5         Case: 1:20-cv-00247
                    Amazon.com:            Document
                                FLYING-ANT Hoverboard      #: 4-7
                                                      Off Road      Filed:
                                                               All Terrain Self01/14/20     Page6.5"
                                                                                Balancing Scooters 5 of 16Two-Wheel
                                                                                                     Flash PageIDSelf#:135
                                                                                                                      Balancing Hoverbo…


  Customer reviews                                                   1 customer review

                      5 out of 5                                         Top Reviews
                                                                         Top Reviews

  1 customer rating                                                           Tony

  5 star                                     100%                                The tunnel LED light is so cool!
  4 star                                        0%                   November 21, 2019
  3 star                                        0%                   Color: A06-White Veriﬁed Purchase Early Reviewer Rewards (What's this?)
  2 star                                        0%                                                                                Personally, I would say this hoverboard is
  1 star                                        0%                                                                               very cool and very fun to play with. The
                                                                                                                                 battery life is satisfactory: with 1 2-hour
                                                                                                                                 charge it can deliver approx. 30 minutes of
                                                                                                                                 joy. It is easy to control and handle—Just
                                                                                                                                 simply leaning yourself forward or backward
                                                                                                                                 to move, or you can have a little fun
                                                                                                                                 spinning on it by tilting yourself. The best
                                                                                                                                 feature I love about this hoverboard is
                                                                                                                                 deﬁnitely the wheels, I mean, how cool is
                                                                                                                                 that! The cool lighting eﬀect from the
                                                                                                                                 integrated LEDs make it looks like a spatio-
                                                                                                                                 temporal tunnel, just like the one you see
                                                                                                                                 from the SI-FI or Cyber-Punk Movies. The
                                                                     hoverboard also comes with head-lights so no problem at all when you choose to play it at night. One
                                                                       ReadI dislike
                                                                     thing   more about this hoverboard is that it may not be powerful enough to support uphill slope,

                                                                           Helpful         Comment     Report abuse



                                         Ad feedback                 See all 1 customer reviews


                                                                         Write a customer review




  Customers who viewed this item also viewed




            SISIGAD Hoverboard Self        FLYING-ANT Hoverboard          CBD Chrome Hoverboard       SISIGAD Hoverboard Self   XPRIT Hoverboard
            Balancing Scooter 6.5"         6.5” Two-Wheel Self            for Kids, 6.5" Bluetooth    Balancing Scooter 6.5"    w/Bluetooth Speaker
            Two-Wheel Self                 Balancing Hoverboard           Self Balancing              Two-Wheel Self                           268
            Balancing Hoverboard           with LED Light Flash           Hoverboard, Hoverboard      Balancing Hoverboard      $119.93 - $159.99
            with Bluetooth Speaker…        Lights Wheels for Kids…        with Bluetooth and LED…     with Bluetooth Speaker…
              #1 Best Seller   in Self     $95.99 - $152.99               $95.99 - $163.99            $108.88 - $163.99
            Balancing Scooters
            $109.99 - $120.99




                                                                                                                                      Ad feedback




                                                                                       Back to top




       Get to Know Us                            Make Money with Us                             Amazon Payment Products                              Let Us Help You
       Careers                                   Sell on Amazon                                 Amazon Rewards Visa Signature                        Your Account
                                                                                                Cards
       Blog                                      Sell Under Amazon                                                                                   Your Orders
                                                 Accelerator                                    Amazon.com Store Card
       About Amazon                                                                                                                                  Shipping Rates &
                                                 Sell on Amazon                                 Amazon Business Card                                 Policies
       Press Center                              Handmade
                                                                                                Amazon.com Corporate Credit                          Amazon Prime
       Investor Relations                        Sell Your Services on                          Line
                                                 Amazon                                                                                              Returns &
       Amazon Devices                                                                           Shop with Points                                     Replacements
       Amazon Tours                              Sell on Amazon Business
                                                                                                Credit Card Marketplace                              Manage Your Content
                                                 Sell Your Apps on                                                                                   and Devices
                                                 Amazon                                         Reload Your Balance
                                                                                                                                                     Amazon Assistant

https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                              4/5
2019/12/5      Case: 1:20-cv-00247
                 Amazon.com:            Document
                             FLYING-ANT Hoverboard      #: 4-7
                                                   Off Road      Filed:
                                                            All Terrain Self01/14/20     Page6.5"
                                                                             Balancing Scooters 6 of 16Two-Wheel
                                                                                                  Flash PageIDSelf#:136
                                                                                                                   Balancing Hoverbo…
                                         Become an Aﬃliate                                  Amazon Currency Converter                               Help
                                         Advertise Your Products
                                         Self-Publish with Us

                                         › See More




                                                                                  English               United States




      Amazon Music         Amazon                      Amazon Drive              6pm                     AbeBooks                 ACX                      Alexa
      Stream millions      Advertising                 Cloud storage             Score deals             Books, art               Audiobook                Actionable
      of songs             Find, attract, and          from Amazon               on fashion              & collectibles           Publishing               Analytics
                           engage                                                brands                                           Made Easy                for the Web
                           customers

      Amazon Business      Amazon Fresh                AmazonGlobal              Home Services           Amazon Ignite            Amazon                   Amazon Web
      Everything For       Groceries & More            Ship Orders               Handpicked              Sell your                Rapids                   Services
      Your Business        Right To Your               Internationally           Pros                    original                 Fun stories for          Scalable Cloud
                           Door                                                  Happiness               Digital                  kids on the go           Computing
                                                                                 Guarantee               Educational                                       Services
                                                                                                         Resources

      Audible              Book Depository             Box Oﬃce                  ComiXology              CreateSpace              DPReview                 East Dane
      Listen to Books &    Books With Free             Mojo                      Thousands of            Indie Print              Digital                  Designer Men's
      Original             Delivery                    Find Movie                Digital Comics          Publishing               Photography              Fashion
      Audio                Worldwide                   Box Oﬃce                                          Made Easy
      Performances                                     Data

      Fabric               Goodreads                   IMDb                      IMDbPro                 Kindle Direct            Prime Now                Amazon Photos
      Sewing, Quilting     Book reviews                Movies, TV                Get Info                Publishing               FREE 2-hour              Unlimited
      & Knitting           &                           & Celebrities             Entertainment           Indie Digital            Delivery                 Photo Storage
                           recommendations                                       Professionals           Publishing               on Everyday              Free With Prime
                                                                                 Need                    Made Easy                Items

      Prime Video          Shopbop                     Amazon                    Whole Foods             Woot!                    Zappos                   Ring
      Direct               Designer                    Warehouse                 Market                  Deals and                Shoes &                  Smart Home
      Video                Fashion Brands              Great Deals on            America’s               Shenanigans              Clothing                 Security
      Distribution                                     Quality Used              Healthiest                                                                Systems
      Made Easy                                        Products                  Grocery Store

      eero WiFi            Neighbors App               Subscribe with            PillPack                Amazon                   Amazon
      Stream 4K Video      Real-Time Crime             Amazon                    Pharmacy                Renewed                  Second Chance
      in Every Room        & Safety Alerts             Discover & try            Simpliﬁed               Like-new                 Pass it on,
                                                       subscription                                      products                 trade it in,
                                                       services                                          you can trust            give it a
                                                                                                                                  second life



                                   Conditions of Use   Privacy Notice    Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/FLYING-ANT-Hoverboard-Balancing-Two-Wheel-Bluetooth/dp/B07YS5VP8G/ref=sr_1_4?dchild=1&amp;keywords=6.5…                                               5/5
2019/12/5         Case: 1:20-cv-00247
                    Amazon.com:            Document
                                SISIGAD Hoverboard,        #: 4-7 Self
                                                    6.5" Two-Wheel Filed:   01/14/20
                                                                       Balancing        Page
                                                                                 Hoverboard      7 of 16
                                                                                            w/Bluetooth    PageID
                                                                                                        Speaker         #:137
                                                                                                                - Flashing Tunnel Series: Sp…

  Skip to main content                 Sports & Outdoors
                                                                                                                EN    Hello, Sign in                                      0
                    Try Prime                                                                                         Account & Lists     Orders     Try Prime                Cart

     Deliver to
     Houston 77025                   12 Days of Deals      Best Sellers     Find a Gift

    Sports & Outdoors     Sports & Fitness   Outdoor Recreation      Sports Fan Shop         Sports Deals       Outdoor Deals




  Sports & Outdoors › Outdoor Recreation › Skates, Skateboards & Scooters › Scooters & Equipment › Scooters › Self Balancing Scooters


                                                                 SISIGAD Hoverboard, 6.5" Two-
   提交                                                                                                                                      $169.99
                                                                 Wheel Self Balancing Hoverboard                                           & FREE Shipping. Details

   提交
                                                                 w/Bluetooth Speaker - Flashing                                            Get it as soon as Wednesday, Dec.
                                                                 Tunnel Series                                                             11 - Thursday, Dec. 12 if you
                                                                 by SISIGAD                                                                choose Standard Shipping at
   提交                                                                                                                                      checkout. Details
                                                                                          2 ratings

                                                                 Price:   $169.99 & FREE Shipping. Details                                 In Stock.
   提交
                                                                 Get $60 oﬀ instantly: Pay $169.99 $109.99 upon approval                   Qty:
                                                                                                                                            Qty: 1
                                                                                                                                            1
                                                                 for the Amazon Rewards Visa Card. No annual fee.
   提交
                                                                  Color: TUNNEL - Spray White
                                                                                                                                                            Add
                                                                                                                                                          Add toto Cart
                                                                                                                                                                 Cart
   提交                                                                       $169.99                   $169.99              $169.99
                                                                                                                                                              提交Now
                                                                                                                                                              Buy

   提交
                                                                            $169.99                   $105.55              $105.55         Sold by lemongreen and Fulﬁlled
                                                                                                                                           by Amazon.

                                                                    ▶▶FANTASTIC DESIGN - Flashing motor light and the
                                                                                                                                           Add a Protection Plan:
                                                                    magic mirror made the wheel looks like a beautiful
                                                                                                                                              3-Year Protection for $21.99
                                                                    kaleidoscope, ride it now and enjoy the feeling of being
                                                                                                                                              2-Year Protection for $15.99
                                                                    in a time and space tunnel!
                                                                    ▶▶TOP SELECTION - To ensure your safety, all SISIGAD
                                                                    hoverboards have pasted UL2272 safety and electric test                   Add gift options
                     Roll over image to zoom in                     with our patented multi-layered protection. Any issue
                                                                                                                                              Deliver to Houston 77025
                                                                    just feel free to contact us.
                                                                    ▶▶UNIQUE BLUETOOTH - Built-in wireless speaker can
                                                                    be easily connected to portable devices, just listen to                  Add to List
                                                                    your favorite music without wearing headphones.
                                                                    (Attention: Some models do not come with bluetooth)
                                                                    ▶▶SELF BALANCING CONTROL SYSTEM - Full of
                                                                    technology and easy to learn. 36V/2.0Ah Li-ion batteries,              New (1) from
                                                                    dual 300 watt hub motors, quick charging and longer                    $169.99 + FREE Shipping
                                                                    using time.
                                                                    ▶▶PERFECT GIFT - Specially designed for beginners,
                                                                    amateurs, oﬃce workers, dog and cat walkers, free your                        Share
                                                                    feet - new way for transportation! So have fun with your
                                                                    family and friends!                                                   Have one to sell?       Sell on Amazon

                                                                 New (1) from $169.99 + FREE Shipping




                                                                                                       NHT 6.5" Matte Electric Hoverboard Self Balancing Scooter with Built-
                                                                                                       in Bluetooth Speaker LED Lights - UL2272 Certiﬁed

                                                                                                                      2    |    $99.00                          Kick Scooter
                                                                                                       Shop now ›                                               for Kids with
                                                                                                                                                                Folding Seat
                                                                 Ad feedback                                                             Scooter for Kids with Folding Seat –
                                                                                                                                         New 2-in-1 Adjustable 3 Wheel Kick Sc...
                                                                                                                                                          783
   Sponsored products related to this item                                                                                               $69.95

                                                                                                                                                                     Ad feedback




https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                                        1/6
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:            Document
                               SISIGAD Hoverboard,        #: 4-7 Self
                                                   6.5" Two-Wheel Filed:   01/14/20
                                                                      Balancing        Page
                                                                                Hoverboard      8 of 16
                                                                                           w/Bluetooth    PageID
                                                                                                       Speaker         #:138
                                                                                                               - Flashing Tunnel Series: Sp…




             FLYING-ANT Hoverboards         Felimoda Hoverboard,            TST 6.5" Self-Balancing       Felimoda 6.5" H
             UL Certiﬁed 6.5 Smart          w/Bluetooth Speaker for         Electric Scooters, 2 Wheels   for Kids and Ad
             Scooter Two-Wheel self         Kid and Adult- UL2272           Self Balancing Hoverboard,    Wheel Self-Bala
             Balancing Elec...              Certiﬁed (Blue)                 with...                       Scooter- UL227
                           56                             10                $98.99                                      1
             $111.99                        $95.99                                                        $150.99
                                                                                                                 Ad feedback


   What other items do customers buy after viewing this item?

                 SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                 $95.99 - $120.99




                 SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                 $108.88 - $163.99




                 SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                                45
                 $105.99 - $146.99


                 SISIGAD Hoverboard, Self Balancing Hoverboard, 6.5" Two-Wheel Self Balancing Scooter, Smart
                                10
                 $95.99 - $109.99




   Customers who viewed this item also viewed




             SISIGAD Hoverboard Self        SISIGAD Hoverboard Self         SISIGAD Hoverboard Self       UNI-SUN Hoverboard for   SISIGAD Hoverboard Self
             Balancing Scooter 6.5"         Balancing Scooter 6.5"          Balancing Scooter 6.5"        Kids, Self Balancing     Balancing Scooter 6.5"
             Two-Wheel Self Balancing       Two-Wheel Self Balancing        Two-Wheel Self Balancing      Scooter 6.5" Two-Wheel   Two-Wheel Self Balancing
             Hoverboard with                Hoverboard with                 Hoverboard with…              Self Balancing…          Hoverboard with
             Bluetooth Speaker and…         Bluetooth Speaker and…                        45                           18          Bluetooth Speaker and…
             $108.88 - $163.99                   #1 Best Seller   in Self   $105.99 - $146.99             $122.99 - $150.99        $105.55 - $163.99
                                            Balancing Scooters
                                            $95.99 - $120.99


   Special offers and product promotions
   Color: TUNNEL - Spray White
          6 Month Financing: For a limited time, purchase $150 or more using the Amazon.com Store Card and pay no interest if paid in full within 6
          months. Interest will be charged to your account from the purchase date if the promotional balance is not paid in full within 6 months.
          Minimum monthly payments required. Subject to credit approval. Apply now.



   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description


https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                 2/6
2019/12/5      Case: 1:20-cv-00247
                 Amazon.com:            Document
                             SISIGAD Hoverboard,        #: 4-7 Self
                                                 6.5" Two-Wheel Filed:   01/14/20
                                                                    Balancing        Page
                                                                              Hoverboard      9 of 16
                                                                                         w/Bluetooth    PageID
                                                                                                     Speaker         #:139
                                                                                                             - Flashing Tunnel Series: Sp…
        NEW RELEASES: Flashing Tunnel Series - Flashing motor light and the magic mirror made the wheel looks like a beautiful kaleidoscope, ride it now and
        enjoy the feeling of being in a time tunnel!

        PERFECT GIFT - New happier way for transportation, just have fun and exercise with your family and friends.

        Speciﬁcation:

        Motor: 300 Watt Dual Motors
        Battery Type: Lithium high-rate 5C battery
        Battery Voltage/Capacity: 36V/2.0Ah
        Charging Time: 3-5 Hours
        Using Time: 30-60 Minutes
        Ultra Speed: Up to 6 Miles per hour
        Riding Range: 6-9 Miles
        Maximum Weight-bearing: 260 lb
        Minimum Weight-bearing: 44lb
        Max Climbing Angle: 15 Degree
        Wheel size: 6.5" Tire
        Net Weight: 22 lb/ 10 Kg


        Package Contains:

        1 x Two-Wheels Hoverboard
        1 x Power Supply Charger
        1 x Manual

        NOTES:
        ▶DO NOT swerve at high speed.
        ▶DO NOT start or stop operation on a slope, as to avoid damaging the self-balacning system or causing function errors.
        ▶DO NOT operate the hoverboard when the "BATTERY LOW" indicator on.


        HOW TO RESET
        If you have any issues with your hoverboard, please try to reset the item. Here are the instructions:
        1.Turn oﬀ your hoverboard.
        2.Place your hoverboard on the ground, make sure your hoverboard is not tilting in any direction and calibrate balance in a horizontal level.
        3.Hold down the power button for at least 20 seconds.
        4.Power oﬀ the hoverboard and turn it back on.
        5.Please try resetting your hoverboard again if the ﬁrst attempt did not solve the issue.




   Product details
   Color: TUNNEL - Spray White
     Shipping Weight: 17.6 pounds (View shipping rates and policies)
     ASIN: B07YDTNLST
     Average Customer Review:                             2 customer reviews

     Amazon Best Sellers Rank: #46,233 in Sports & Outdoors (See Top 100 in Sports & Outdoors)
           #126 in Self Balancing Scooters
     Product Warranty: For warranty information about this product, please click here

     Would you like to tell us about a lower price?

   Related video shorts (0) Upload your video




   Be the ﬁrst video
   Your name here



   Sponsored products related to this item




https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                  3/6
2019/12/5     Case: 1:20-cv-00247
                Amazon.com:           Document
                            SISIGAD Hoverboard,        #: 4-7 Filed:
                                                6.5" Two-Wheel          01/14/20
                                                               Self Balancing        Page
                                                                              Hoverboard     10 of Speaker
                                                                                         w/Bluetooth 16 PageID      #:140
                                                                                                           - Flashing Tunnel Series: Sp…




            TST 6.5" Self-Balancing       Felimoda 6.5 Inch Self          Gyroor Warrior 8.5 inch All   TOMOLOO Hoverboard            Felimoda 6.5 Inch Self       N
            Electric Scooters, 2 Wheels   Balancing Scooter               Terrain Oﬀ Road               with LED Lights Two-          Balancing Hoverboards        H
            Self Balancing Hoverboard,    Hoverboard UL2272               Hoverboard with               Wheel Self Balancing          Scooter Two Wheel            S
            with...                       Certiﬁed Dual Motors w/...      Bluetooth Speakers and...     Scooter with UL2272 Cer...    Balance Board with L...      B
            $98.99                                      5                              264                            1,015                         76
                                          $150.99                         $299.00                       $199.99                       $119.99                      $
                                                                                                                                                            Ad feedback




                                                                                                                                                            Ad feedback

   Customer Questions & Answers
       See questions and answers




   Customer reviews                                               2 customer reviews

                    4.5 out of 5                                       Top Reviews
                                                                       Top Reviews

   2 customer ratings                                                       Ruth M

   5 star                                    49%                               Granddaughter LOVES it
   4 star                                    51%                  September 20, 2019
   3 star                                     0%                  Color: UL2272 Certiﬁed - Gold Veriﬁed Purchase          Early Reviewer Rewards (What's this?)

   2 star                                     0%                  We got this for my granddaughter on her 6th birthday. She is thrilled with her "golden" hoverboard.
   1 star                                     0%                  She hops right on and goes all over!

                                                                  One person found this helpful

                                                                          Helpful         Comment       Report abuse



                                                                            Riggs

                                                                                Quality of product
                                                                  October 25, 2019
                                                                  Color: UL2272 Certiﬁed - Gold Veriﬁed Purchase          Early Reviewer Rewards (What's this?)

                                                                  Love it..got it for my sons birthday...just be careful with charging port..


https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                             4/6
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:           Document
                               SISIGAD Hoverboard,        #: 4-7 Filed:
                                                   6.5" Two-Wheel          01/14/20
                                                                  Self Balancing        Page
                                                                                 Hoverboard     11 of Speaker
                                                                                            w/Bluetooth 16 PageID      #:141
                                                                                                              - Flashing Tunnel Series: Sp…
                                                                    2 people found this helpful

                                                                        Helpful           Comment       Report abuse


                                                                    See all 2 customer reviews


                                                                      Write a customer review




                                       Ad feedback



   Customers who bought this item also bought




            SISIGAD Hoverboard Self      SISIGAD Hoverboard Self        SISIGAD Hoverboard Self
            Balancing Scooter 6.5"       Balancing Scooter 6.5"         Balancing Scooter 6.5"
            Two-Wheel Self Balancing     Two-Wheel Self Balancing       Two-Wheel Self Balancing
            Hoverboard with              Hoverboard with…               Hoverboard with
            Bluetooth Speaker and…                     45               Bluetooth Speaker and…
            $105.55 - $163.99            $105.99 - $146.99               #1 Best Seller   in Self
                                                                        Balancing Scooters
                                                                        $95.99 - $120.99




                                                                                                                                   Ad feedback




                                                                                  Back to top




  Get to Know Us                          Make Money with Us                                 Amazon Payment Products                         Let Us Help You
  Careers                                 Sell on Amazon                                     Amazon Rewards Visa Signature                   Your Account
                                                                                             Cards
  Blog                                    Sell Under Amazon                                                                                  Your Orders
                                          Accelerator                                        Amazon.com Store Card
  About Amazon                                                                                                                               Shipping Rates &
                                          Sell on Amazon                                     Amazon Business Card                            Policies
  Press Center                            Handmade
                                                                                             Amazon.com Corporate Credit                     Amazon Prime
  Investor Relations                      Sell Your Services on                              Line
                                          Amazon                                                                                             Returns & Replacements
  Amazon Devices                                                                             Shop with Points
                                          Sell on Amazon Business                                                                            Manage Your Content
  Amazon Tours                                                                               Credit Card Marketplace                         and Devices
                                          Sell Your Apps on Amazon
                                                                                             Reload Your Balance                             Amazon Assistant
                                          Become an Aﬃliate
                                                                                             Amazon Currency Converter                       Help
                                          Advertise Your Products
                                          Self-Publish with Us

                                          › See More




                                                                                   English                United States




  Amazon Music              Amazon                     Amazon Drive               6pm                     AbeBooks           ACX                     Alexa

https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                      5/6
2019/12/5      Case: 1:20-cv-00247
                 Amazon.com:           Document
                             SISIGAD Hoverboard,        #: 4-7 Filed:
                                                 6.5" Two-Wheel          01/14/20
                                                                Self Balancing        Page
                                                                               Hoverboard     12 of Speaker
                                                                                          w/Bluetooth 16 PageID      #:142
                                                                                                            - Flashing Tunnel Series: Sp…
  Stream millions         Advertising                   Cloud storage            Score deals              Books, art                Audiobook           Actionable
  of songs                Find, attract, and            from Amazon              on fashion               & collectibles            Publishing          Analytics
                          engage                                                 brands                                             Made Easy           for the Web
                          customers

  Amazon Business         Amazon Fresh                  AmazonGlobal             Home Services            Amazon Ignite             Amazon Rapids       Amazon Web
  Everything For          Groceries & More              Ship Orders              Handpicked               Sell your                 Fun stories for     Services
  Your Business           Right To Your                 Internationally          Pros                     original                  kids on the go      Scalable Cloud
                          Door                                                   Happiness                Digital                                       Computing
                                                                                 Guarantee                Educational                                   Services
                                                                                                          Resources

  Audible                 Book Depository               Box Oﬃce                 ComiXology               CreateSpace               DPReview            East Dane
  Listen to Books &       Books With Free               Mojo                     Thousands of             Indie Print               Digital             Designer Men's
  Original                Delivery                      Find Movie               Digital Comics           Publishing                Photography         Fashion
  Audio                   Worldwide                     Box Oﬃce Data                                     Made Easy
  Performances

  Fabric                  Goodreads                     IMDb                     IMDbPro                  Kindle Direct             Prime Now           Amazon Photos
  Sewing, Quilting        Book reviews                  Movies, TV               Get Info                 Publishing                FREE 2-hour         Unlimited Photo
  & Knitting              &                             & Celebrities            Entertainment            Indie Digital             Delivery            Storage
                          recommendations                                        Professionals            Publishing                on Everyday         Free With Prime
                                                                                 Need                     Made Easy                 Items

  Prime Video             Shopbop                       Amazon                   Whole Foods              Woot!                     Zappos              Ring
  Direct                  Designer                      Warehouse                Market                   Deals and                 Shoes &             Smart Home
  Video Distribution      Fashion Brands                Great Deals on           America’s                Shenanigans               Clothing            Security
  Made Easy                                             Quality Used             Healthiest                                                             Systems
                                                        Products                 Grocery Store

  eero WiFi               Neighbors App                 Subscribe with           PillPack                 Amazon                    Amazon
  Stream 4K Video         Real-Time Crime               Amazon                   Pharmacy                 Renewed                   Second Chance
  in Every Room           & Safety Alerts               Discover & try           Simpliﬁed                Like-new                  Pass it on, trade
                                                        subscription                                      products                  it in,
                                                        services                                          you can trust             give it a second
                                                                                                                                    life



                                    Conditions of Use    Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                             6/6
2019/12/5         Case: 1:20-cv-00247
                    Amazon.com:            Document
                                Benedi Hoverboard           #: 4-7
                                                  with Bluetooth    Filed:
                                                                 Speaker Flash01/14/20     Page
                                                                               Wheel Electric       13 of 16
                                                                                              Self Balancing    PageID
                                                                                                             Scooter         #:143
                                                                                                                     6.5inch with UL2272 Certifie…

  Skip to main content                 Sports & Outdoors
                                                                                                                       EN     Hello, Sign in                                       0
                    Try Prime                                                                                                 Account & Lists    Orders     Try Prime                  Cart

     Deliver to
     Houston 77042                   12 Days of Deals      Best Sellers      Find a Gift   Customer Service

   Sports & Outdoors      Sports & Fitness     Outdoor Recreation    Sports Fan Shop       Sports Deals      Outdoor Deals




  Sports & Outdoors › Outdoor Recreation › Skates, Skateboards & Scooters › Scooters & Equipment › Scooters › Self Balancing Scooters


                                                                     Benedi Hoverboard with Bluetooth
  提交                                                                                                                                              $159.99
                                                                     Speaker Flash Wheel Electric Self                                            & FREE Shipping

  提交
                                                                     Balancing Scooter 6.5inch with UL2272                                        Get it as soon as Dec. 12 - 17
                                                                     Certiﬁed for Kids and Adults                                                 when you choose Expedited
                                                                     by Benedi                                                                    Shipping at checkout.
  提交
                                                                                                                                                  In stock.
                                                                     Price:   $159.99 & FREE Shipping
  提交                                                                                                                                              Qty:
                                                                                                                                                   Qty:
                                                                                                                                                   1    1
                                                                     Get $60 oﬀ instantly: Pay $159.99 $99.99 upon approval for the
                                                                     Amazon Rewards Visa Card. No annual fee.
  提交                                                                                                                                                     $159.99 + Free Shipping
                                                                     Color: Bluetooth - Blue
                                                                                                                                                               Add toto
                                                                                                                                                                 Add  Cart
                                                                                                                                                                        Cart
  提交                                                                             $159.99             $159.99                 $159.99

                                                                                                                                                                     提交Now
                                                                                                                                                                     Buy
  提交                                                                       SAFETY CERTIFIED:Our hoverboard was strictly tested through
                                                                           the production phase to give your perfect protection.                  Ships from and sold by JIANGKUN.
                                                                           LED TUNNEL LIGHTS: The LED lights would make you feel like
                                                                           riding in space. The ﬂashing wheels make everyone can’t resist         Add a Protection Plan:
                                                                           it and will love it more.                                                 3-Year Protection for $21.99
                                                                           BLUETOOTH LINK:High quality bluetooth music speaker will                  2-Year Protection for $15.99
                                                                           bring you a fantastic experience while you ride.
                                                                           SOLID RUBBER TIRE:6.5 Inch hoverboard rubber tires with
                                                                           powerful engines that gives you great powerdeliver increased              Deliver to Houston 77042
                       Roll over image to zoom in                          durability and ensure smooth rides.
                                                                           FOR ALL RIDERS:Benedi hoverBoard provide every experiencer
                                                                                                                                                    Add to List
                                                                           funny, cool, safety. Best gift for everyone, specially for kids.
                                                                           Please feel free contact us with any issues

                                                                     New (1) from $159.99 + FREE Shipping
                                                                                                                                                  New (1) from
                                                                                                                                                  $159.99 + FREE Shipping

                                                                                                          NHT Hoverboard Electric Self Balancing Scooter Hover Board with
                                                                                                          Build in Hover Board LED Running Lights Safety Certiﬁed (Black)
                                                                                                                                                      Share

                                                                                                                       70    |    $99.00
                                                                                                                                                 Have one to sell?     Sell on Amazon
                                                                                                          Shop now ›


                                                                     Ad feedback



  Sponsored products related to this item

                                                                                                                                                                      Kick Scooter
                                                                                                                                                                      for Kids with
                                                                                                                                                                      Folding Seat
                                                                                                                                                Scooter for Kids with Folding Seat –
                                                                                                                                                New 2-in-1 Adjustable 3 Wheel Kick Sc...
                                                                                                                                                               783
                                                                                                                                                $69.95

                                                                                                                                                                           Ad feedback
            CHO POWER SPORTS                 DOC Electric Hoverboard          NHT Hoverboard Electric         Beston Sports Newest
            2019 Electric Hoverboard         Self-Balancing Hoover            Self Balancing Scooter          Generation Electric
            UL Certiﬁed Hover Board          Board with Built in Speaker      Hover Board with Build in       Hoverboard Dual Motors
            Electric Scooter...              LED Light...                     Hover Boar...                   Two Wheels Hoover B...
                           13                              10                               3                              55
            $99.00                           $105.00                          $99.00                          $99.00
                                                                                                                                 Ad feedback

  Customers who viewed this item also viewed




https://www.amazon.com/Benedi-Hoverboard-Bluetooth-Balancing-Certified/dp/B07ZHWJSGR/ref=sr_1_197?dchild=1&amp;keywords=6.5+hove…                                                             1/4
2019/12/5       Case: 1:20-cv-00247
                  Amazon.com:            Document
                              Benedi Hoverboard           #: 4-7
                                                with Bluetooth    Filed:
                                                               Speaker Flash01/14/20     Page
                                                                             Wheel Electric       14 of 16
                                                                                            Self Balancing    PageID
                                                                                                           Scooter         #:144
                                                                                                                   6.5inch with UL2272 Certifie…




  Special offers and product promotions
  Color: Bluetooth - Blue
         Your cost could be $99.99 instead of $159.99! Get a $60 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
         now



  Have a question?
  Find answers in product info, Q&As, reviews

       Type your question or keyword




  Product details
  Color: Bluetooth - Blue
     Shipping Information: View shipping rates and policies
     ASIN: B07ZHWJSGR
     Average Customer Review: Be the first to review this item
     Amazon Best Sellers Rank: #940,031 in Sports & Outdoors (See Top 100 in Sports & Outdoors)
           #715 in Self Balancing Scooters
     Product Warranty: For warranty information about this product, please click here

     Would you like to tell us about a lower price?

  Related video shorts (0) Upload your video




   Be the ﬁrst video
   Your name here



  Sponsored products related to this item




            TOMOLOO Hoverboard             Beston Sports Newest     NHT Hoverboard Electric     CHO POWER SPORTS              NHT Newest Edition           VEVELINE H
            with Speaker and Colorful      Generation Electric      Self Balancing Scooter      2019 Electric Hoverboard      Electric Hoverboard Self     UL2272 Ce
            LED Lights Self-Balancing      Hoverboard Dual Motors   Hover Board with Build in   UL Certiﬁed Hover Board       Balancing Scooter with       Self Balanc
            Scooter UL22...                Two Wheels Hoover B...   Hover Boar...               Electric Scooter...           Built-in Bluetoo...          with Colorf
                          1,015                         55                        3                            13                            136
            $199.99                        $99.00                   $99.00                      $99.00                        $99.00                       $150.99
                                                                                                                                                              Ad feedback




                                                                                                       Belei Hydrating Facial Cleansing Wipes,
                                                                                                       Ophthalmologist Tested, Fragrance Free,
                                                                                                       Alcohol Free, 50 Count (Two packs of 25…
                                                                                                                         52
                 No Beauty Secrets, Only                                                               $ 9.00
                    Beauty Solutions
                                                                                                                Add to Cart




                                                                                                                                                         Ad feedback

  Customer Questions & Answers
      See questions and answers

https://www.amazon.com/Benedi-Hoverboard-Bluetooth-Balancing-Certified/dp/B07ZHWJSGR/ref=sr_1_197?dchild=1&amp;keywords=6.5+hove…                                           2/4
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:            Document
                               Benedi Hoverboard           #: 4-7
                                                 with Bluetooth    Filed:
                                                                Speaker Flash01/14/20     Page
                                                                              Wheel Electric       15 of 16
                                                                                             Self Balancing    PageID
                                                                                                            Scooter         #:145
                                                                                                                    6.5inch with UL2272 Certifie…




  No customer reviews
  5 star                                  0%
  4 star                                  0%
  3 star                                  0%
  2 star                                  0%
  1 star                                  0%




                                   Ad feedback




                                                                                                               Ad feedback




                                                                      Back to top




       Get to Know Us                      Make Money with Us                  Amazon Payment Products                   Let Us Help You
       Careers                             Sell on Amazon                      Amazon Rewards Visa Signature             Your Account
                                                                               Cards
       Blog                                Sell Under Amazon                                                             Your Orders
                                           Accelerator                         Amazon.com Store Card
       About Amazon                                                                                                      Shipping Rates &
                                           Sell on Amazon                      Amazon Business Card                      Policies
       Press Center                        Handmade
                                                                               Amazon.com Corporate Credit               Amazon Prime
       Investor Relations                  Sell Your Services on               Line
                                           Amazon                                                                        Returns & Replacements
       Amazon Devices                                                          Shop with Points
                                           Sell on Amazon Business                                                       Manage Your Content
       Amazon Tours                                                            Credit Card Marketplace                   and Devices
                                           Sell Your Apps on Amazon
                                                                               Reload Your Balance                       Amazon Assistant
                                           Become an Aﬃliate
                                                                               Amazon Currency Converter                 Help
                                           Advertise Your Products
                                           Self-Publish with Us

                                           › See More




https://www.amazon.com/Benedi-Hoverboard-Bluetooth-Balancing-Certified/dp/B07ZHWJSGR/ref=sr_1_197?dchild=1&amp;keywords=6.5+hove…                 3/4
2019/12/5      Case: 1:20-cv-00247
                 Amazon.com:            Document
                             Benedi Hoverboard           #: 4-7
                                               with Bluetooth    Filed:
                                                              Speaker Flash01/14/20     Page
                                                                            Wheel Electric       16 of 16
                                                                                           Self Balancing    PageID
                                                                                                          Scooter         #:146
                                                                                                                  6.5inch with UL2272 Certifie…


                                                                                      English                United States




      Amazon Music           Amazon                        Amazon Drive             6pm                      AbeBooks                  ACX                 Alexa
      Stream millions        Advertising                   Cloud storage            Score deals              Books, art                Audiobook           Actionable
      of songs               Find, attract, and            from Amazon              on fashion               & collectibles            Publishing          Analytics
                             engage                                                 brands                                             Made Easy           for the Web
                             customers

      Amazon Business        Amazon Fresh                  AmazonGlobal             Home Services            Amazon Ignite             Amazon Rapids       Amazon Web
      Everything For         Groceries & More              Ship Orders              Handpicked               Sell your                 Fun stories for     Services
      Your Business          Right To Your                 Internationally          Pros                     original                  kids on the go      Scalable Cloud
                             Door                                                   Happiness                Digital                                       Computing
                                                                                    Guarantee                Educational                                   Services
                                                                                                             Resources

      Audible                Book Depository               Box Oﬃce                 ComiXology               CreateSpace               DPReview            East Dane
      Listen to Books &      Books With Free               Mojo                     Thousands of             Indie Print               Digital             Designer Men's
      Original               Delivery                      Find Movie               Digital Comics           Publishing                Photography         Fashion
      Audio                  Worldwide                     Box Oﬃce Data                                     Made Easy
      Performances

      Fabric                 Goodreads                     IMDb                     IMDbPro                  Kindle Direct             Prime Now           Amazon Photos
      Sewing, Quilting       Book reviews                  Movies, TV               Get Info                 Publishing                FREE 2-hour         Unlimited Photo
      & Knitting             &                             & Celebrities            Entertainment            Indie Digital             Delivery            Storage
                             recommendations                                        Professionals            Publishing                on Everyday         Free With Prime
                                                                                    Need                     Made Easy                 Items

      Prime Video            Shopbop                       Amazon                   Whole Foods              Woot!                     Zappos              Ring
      Direct                 Designer                      Warehouse                Market                   Deals and                 Shoes &             Smart Home
      Video Distribution     Fashion Brands                Great Deals on           America’s                Shenanigans               Clothing            Security
      Made Easy                                            Quality Used             Healthiest                                                             Systems
                                                           Products                 Grocery Store

      eero WiFi              Neighbors App                 Subscribe with           PillPack                 Amazon                    Amazon
      Stream 4K Video        Real-Time Crime               Amazon                   Pharmacy                 Renewed                   Second Chance
      in Every Room          & Safety Alerts               Discover & try           Simpliﬁed                Like-new                  Pass it on, trade
                                                           subscription                                      products                  it in,
                                                           services                                          you can trust             give it a second
                                                                                                                                       life



                                       Conditions of Use    Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Benedi-Hoverboard-Bluetooth-Balancing-Certified/dp/B07ZHWJSGR/ref=sr_1_197?dchild=1&amp;keywords=6.5+hove…                                            4/4
